                                                                                Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



LEWIS MARTIN MOTON, JR.,

      Plaintiff,

v.                                                           4:19cv86–WS/HTC

DR. BAYOLO, NURSE
PRACTITIONER M. VANDERMARK,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 19) docketed May 28, 2019. The magistrate judge recommends that the

plaintiff's complaint and this case be dismissed for abuse of the judicial process

under 28 U.S.C. § 1915(e) based on the plaintiff's failure to fully disclose his prior

litigation history. The plaintiff has filed objections (ECF No. 21) to the magistrate

judge’s report and recommendation. In his objections, the plaintiff states that he

“may be inept, but he is far from malicious or abusive.” He does not otherwise

explain his failure to disclose at least five cases as required, including one filed as
                                                                               Page 2 of 2


recently as February 12, 2018.

      Because the plaintiff has provided no persuasive reason to excuse his failure

to fully and accurately disclose his prior litigation history as required on his

complaint form, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 19) is hereby

ADOPTED and incorporated by reference into this order.

      2. This case is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) for abuse of the judicial process.

      3. The clerk shall enter judgment stating: “This case is DISMISSED

WITHOUT PREJUDICE.”

      4. The clerk shall close the file.

      DONE AND ORDERED this                2nd   day of     July    , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
